Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order dated September 7, 1990 as dismissed the appeal from the April 21, 1988 order of Supreme Court, dismissed upon the ground that no appeal lies from an Appellate Division order dismissing an appeal from a determination entered upon a default (CPLR 5511). Motion, insofar as it seeks leave to appeal from the remaining portion of the September 7, 1990 Appellate Division order, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the Appellate Division order dated October 18, 1990, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.